Case 4:18-cv-03635 Document 1-2 Filed in TXSD on 10/05/18 Page 1 of 21




                                                        4:18-cv-03635
Case 4:18-cv-03635 Document 1-2 Filed in TXSD on 10/05/18 Page 2 of 21
Case 4:18-cv-03635 Document 1-2 Filed in TXSD on 10/05/18 Page 3 of 21
Case 4:18-cv-03635 Document 1-2 Filed in TXSD on 10/05/18 Page 4 of 21
Case 4:18-cv-03635 Document 1-2 Filed in TXSD on 10/05/18 Page 5 of 21
Case 4:18-cv-03635 Document 1-2 Filed in TXSD on 10/05/18 Page 6 of 21
Case 4:18-cv-03635 Document 1-2 Filed in TXSD on 10/05/18 Page 7 of 21
Case 4:18-cv-03635 Document 1-2 Filed in TXSD on 10/05/18 Page 8 of 21
Case 4:18-cv-03635 Document 1-2 Filed in TXSD on 10/05/18 Page 9 of 21
Case 4:18-cv-03635 Document 1-2 Filed in TXSD on 10/05/18 Page 10 of 21
Case 4:18-cv-03635 Document 1-2 Filed in TXSD on 10/05/18 Page 11 of 21
Case 4:18-cv-03635 Document 1-2 Filed in TXSD on 10/05/18 Page 12 of 21
Case 4:18-cv-03635 Document 1-2 Filed in TXSD on 10/05/18 Page 13 of 21
Case 4:18-cv-03635 Document 1-2 Filed in TXSD on 10/05/18 Page 14 of 21
Case 4:18-cv-03635 Document 1-2 Filed in TXSD on 10/05/18 Page 15 of 21
Case 4:18-cv-03635 Document 1-2 Filed in TXSD on 10/05/18 Page 16 of 21
Case 4:18-cv-03635 Document 1-2 Filed in TXSD on 10/05/18 Page 17 of 21
Case 4:18-cv-03635 Document 1-2 Filed in TXSD on 10/05/18 Page 18 of 21
Case 4:18-cv-03635 Document 1-2 Filed in TXSD on 10/05/18 Page 19 of 21
Case 4:18-cv-03635 Document 1-2 Filed in TXSD on 10/05/18 Page 20 of 21
Case 4:18-cv-03635 Document 1-2 Filed in TXSD on 10/05/18 Page 21 of 21
